Citation Nr: 1759309	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-29 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a sleep disorder to include as related to Gulf War environmental exposure and asbestos exposure.

2.  Entitlement to service connection for coronary artery disease to include as due to Gulf War environmental exposure, asbestos exposure, and obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1989 to February 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

These matters were previously before the Board, and, in March 2017, the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At issue is whether the Veteran is entitled to service connection for sleep apnea and coronary artery disease.  In March 2017, the Board found that the evidence of record demonstrated the existence of Social Security Administration (SSA) records that had not been previously associated with the Veteran's claims file.  Upon review of the claims file, SSA records have not been associated with the claims file, and the claims file does not contain a memorialization of any attempts to associate SSA records with the claims file.  Therefore, this matter must associate these records with the claims file before proceeding with the claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's SSA records with the claims file.  If the AOJ is unable to associate the Veteran's SSA records with the claims file, then the AOJ should memorialize all attempts that were made.

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




